
	
		I
		111th CONGRESS
		1st Session
		H. R. 3375
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Kratovil (for
			 himself and Mr. Harper) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, to increase
		  penalties for certain fraud offenses committed to facilitate terrorism, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop White-collar Assistance to
			 Terrorists Act.
		2.Credit card
			 fraudSection 1029 (c) of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				(3)Special rule for
				terrorism-related offensesIf
				the offense under this section was committed to facilitate an act of domestic
				terrorism (as defined in section 2331) or an act of international terrorism (as
				defined in section 2331) the maximum term of imprisonment is 20 years in the
				case of a first-time conviction under this section, and 30 years if a prior
				conviction under this section has
				occured.
				.
		3.Financial
			 fraud
			(a)Counterfeit or
			 forged securitiesSubsections
			 (a) and (b) of section 513 of title 18, United States Code, are each amended by
			 inserting , but if the offense is committed to facilitate an act of
			 domestic terrorism (as defined in section 2331) or an act of international
			 terrorism (as defined in section 2331) the maximum term of imprisonment is 25
			 years after or both.
			(b)Operating an
			 unlicensed money transmitting businessSection 1960(a) of title
			 18, United States Code, is amended by inserting , but if the offense is
			 committed to facilitate an act of domestic terrorism (as defined in section
			 2331) or an act of international terrorism (as defined in section 2331) the
			 maximum term of imprisonment is 20 years after or
			 both.
			(c)MoneylaunderingSection 1956(a) of title 18, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(4)If the offense under this subsection is
				committed to facilitate an act of domestic terrorism (as defined in section
				2331) or an act of international terrorism (as defined in section 2331) the
				maximum term of imprisonment for that offense is 30
				years.
					.
			(d)BriberySection 201 of title 18, United States
			 Code, is amended—
				(1)in subsection (b),
			 by inserting , but if the offense under paragraph (1) is committed to
			 facilitate an act of domestic terrorism (as defined in section 2331) or an act
			 of international terrorism (as defined in section 2331) the maximum term of
			 imprisonment is 30 years after under the United States;
			 and
				(2)in subsection (c), by inserting ,
			 but if the offense under paragraph (1) is committed to facilitate an act of
			 domestic terrorism (as defined in section 2331) or an act of international
			 terrorism (as defined in section 2331) the maximum term of imprisonment is 10
			 years after or both.
				(e)Social Security
			 fraudSection 208(a) of the Social Security Act (42 U.S.C.
			 408(a)) is amended by inserting , but in the case of any offense under
			 this subsection that was committed to facilitate an act of domestic terrorism
			 (as defined in section 2331) or an act of international terrorism (as defined
			 in section 2331) the maximum term of imprisonment is 20 years after
			 or both.
			4.Providing
			 material support to terroristsSection 2339A of title 18, United States
			 Code, is amended by striking 15 years and inserting 30
			 years.
		5.Amendment to the
			 sentencing guidelines relating to certain crimes
			(a)In
			 generalPursuant to its
			 authority under section 994 of title 28, United States Code, and in accordance
			 with this section, the United States Sentencing Commission shall review and, if
			 appropriate, amend the sentencing guidelines and policy statements applicable
			 to persons convicted of an offense committed to facilitate terrorism under
			 sections 201, 513, 1029, 1956, 1960, and 2339A of title 18, United States Code,
			 and section 208(a) of the Social Security Act (42 U.S.C. 408(a)) in order to
			 reflect the intent of Congress that such penalties be increased in comparison
			 to those currently provided by the sentencing guidelines and policy
			 statements.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission, shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect Congress’ intent that the
			 sentencing guidelines and policy statements reflect the—
					(A)serious nature of
			 the offenses described in this Act; and
					(B)need for an
			 effective deterrent and appropriate punishment to prevent such offenses;
					(2)consider the
			 extent to which the sentencing guidelines and policy statements may or may not
			 appropriately account for—
					(A)the potential and
			 actual harm to the public from the offense;
					(B)the level of
			 sophistication and planning involved in the offense; and
					(C)whether the
			 offense was intended to or had the effect of creating a threat to public health
			 or safety, injury to another person, or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing guidelines
			 and policy statements;
				(4)account for any
			 additional aggravating or mitigating circumstances that may justify exceptions
			 to the generally applicable sentencing ranges; and
				(5)assure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing as set forth in section 3553(a)(2) of title 18, United States
			 Code.
				
